Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09 June 2021. Claims 8, 11, and 18-20 were amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the client device" and “the at least one measurement device” in line 2 and 4.  There is insufficient antecedent basis for these limitations in the claim.   Another instance of the elements “client device" and "at least one measurement device" is present in claim 1, and claim 20 includes the apparatus of claim 1 as one of its elements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
collecting clinical trial diary entries,
collect a clinical trial measurement sample,
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry;
detecting that an accessed clinical trial participant data unit lacks one or more of the corresponding collected clinical trial measurement samples.
Therefore, the claim as a whole is directed to “collecting data and checking for any missed data”, which is an abstract idea because it is a mental process. “Collecting data and checking for any missed data” is considered to be is a mental process because it is a concept that can be 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
at least one processor;
at least one memory comprising computer program code;
a client device;
a measurement device;
using a network connection to collect the clinical trial participant diary data and measurement data; and 
steps for detecting a connectivity issue, including:
search a connection log for a corresponding connectivity issue entry, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to finding a corresponding connectivity issue entry in the connection log, determine that a potential connectivity issue exists, and cause a connectivity correction action to be triggered,
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue.
The additional elements of at least one processor; at least one memory comprising computer program code; a client device; and a measurement device merely uses a computer as a tool to perform an abstract idea, which does not integrate the judicial exception into a practical application (see MPEP 2106.05(f)). The additional elements of the network connection and the network troubleshooting steps does no more than generally link the use of a judicial exception to a particular technological environment or field of use, computer networking, which is also insufficient to integrate the judicial exception into a practical application (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor; at least one memory comprising computer program code; a client device; and a measurement device merely uses a computer as a tool to perform an abstract idea, which does not amount to significantly more than the judicial exception (see MPEP 2106.05(f)). The additional elements of the network connection and the network troubleshooting steps does no more than generally link the use of a judicial exception to a particular technological environment or field of use, computer networking, which is also does not amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Therefore, these additional elements, individually or in 1 is ineligible.

Dependent claim 2 further recites an additional element that amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to significantly more than the judicial exception. (See MPEP 2106.05(f)). Accordingly, claim 2 is ineligible.

Dependent claims 3 and 5-7 merely further limit the abstract idea and are thereby considered to be ineligible.


Dependent claims 4 and 9-10 further recite additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use, that of computer networking. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to significantly more than the judicial exception. (See MPEP 2106.05(h)).  Accordingly, claim 4 and 9-10 are ineligible.

Dependent claim 8 further recites additional elements that merely uses a computer as a tool to perform an abstract idea. This type of additional element does not integrate the abstract idea into a practical application. Similarly, this additional element fails to amount to 8 is ineligible.


Claims 11-20 are parallel in nature to claims 1-10. Accordingly claim 11-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Udani (U.S. 2012/0323796) in view of Doshi (U.S. 2009/0113244).
Regarding claim 1, Udani discloses an apparatus, comprising:
at least one processor (See Udani [0107] the system can include instructions executed by a processor.); and
at least one memory comprising computer program code (See Udani [0107] the system can include computer readable medium storing instructions (i.e. computer program code.), wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to at least:
access one or more clinical trial participant data units received via a network connection (See Udani [0106] the separate connected devices may be connected via a network.) from a client device configured to execute a clinical trial diary application for collecting clinical trial diary entries (See Udani [0106] system can include multiple devices. [0263] the compliance unit can be configured to be used by patient to record diary entries.),
said client device connected via a short-range wireless connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection).) to at least one measurement device configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure patient medical parameters and communicate that measurement via mobile communication. [0114] mHealth services can send measurement results to the system.),
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be perform. If both are performed they then correspond with each other at least in the sense that they were taken at the same ;
in response to detecting that an accessed clinical trial participant data unit lacks one or more of the corresponding collected clinical trial measurement samples (See Udani [0264] the system can tell if a data value is outside of an expected range. The absence of a value would indicate it being out of the expected range. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.).
Udani does not disclose:
search a connection log for a corresponding connectivity issue entry, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to finding a corresponding connectivity issue entry in the connection log, determine that a potential connectivity issue exists, and cause a connectivity correction action to be triggered,
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue.
Doshi teaches:
search a connection log for a corresponding connectivity issue entry (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0041] and [0042] the system uses this log data to detect a , said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).) and said connection log received via the network connection from the client device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server via the network.); and
in response to finding a corresponding connectivity issue entry in the connection log, determine that a potential connectivity issue exists (See Doshi [0041] the system can determine that a connectivity problem does exist and try to identify a cause of the problem.), and cause a connectivity correction action to be triggered (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator.),
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator (i.e. technical support).).
The apparatus of Doshi is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It 

Regarding claim 2, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
in response to not finding a corresponding connectivity issue entry in the connection log, determine that a potential compliance issue exists (See Udani [0264] the system can determine if a measurement value is outside of an expected range (i.e. potential compliance issue).), and cause a compliance correction action to be triggered (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. a compliance correction action).).

Regarding claim 3
the clinical trial participant data unit being set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more corresponding collected clinical trial measurement samples (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be perform. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.) within a predetermined time window (See Udani [0248] there can be a required schedule component for compliance with the study protocol. This includes a pre-determined time window.).

Regarding claim 4, Udani in view of Doshi discloses the apparatus according to claim 3 as discussed above. Udani does not further discloses an apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform the search of the connection log for the corresponding connectivity issue entry by searching the connection log for the corresponding connectivity issue entry within said predetermined time window.
Doshi teaches:
perform the search of the connection log for the corresponding connectivity issue entry by searching the connection log for the corresponding connectivity issue entry within said predetermined time window (See Doshi [0041] and [0042] the connection log data .
The apparatus of Doshi is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).

Regarding claim 5, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the clinical trial diary entries relate to a predetermined activity of a clinical trial participant (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. Meals are consumed daily and can be predetermined, so this meets the broadest reasonable interpretation of this claim element.).

Regarding claim 6, Udani in view of Doshi discloses the apparatus according to claim 5 as discussed above. Udani further discloses an apparatus, wherein:
the predetermined activity of the clinical trial participant comprises at least one of eating or taking an insulin bolus related to a meal (See Udani [0257] the data collected , the clinical trial diary entries comprise meal reports (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. “Meal reports” can reasonably be interpreted to include collecting data on meals consumed.), and the corresponding clinical trial measurement samples comprise at least one of blood glucose measurement samples or ketone measurement samples (See Udani [0064] the mHealth devices can include glucometers, which measure blood glucose.).

Regarding claim 7, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the clinical trial measurement samples comprise clinical trial measurement samples from a continuous clinical trial measurement (See Udani [0064] the mHealth devices can include pedometers. Pedometers measure steps over time to determine a distance travelled. These steps are measured continuously.).

Regarding claim 8, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the compliance correction action comprises at least one of transmitting an alarm to a clinical trial entity about the potential compliance issue (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. an alarm).), transmitting a reminder to the client device about clinical trial compliance (See Udani [0249] the system can include reminders that , or transmitting instructions to the client device about correct use of at least one of the client device or the at least one measurement device (See Udani [0191] the system can include instructions how to perform all aspects of the clinical trial. The compliance module can have access to this information. [0264] if the measured values are outside the expected range, the prompts can include further instructions.).

Regarding claim 9, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani further discloses an apparatus, wherein:
the short-range wireless connection comprises one of a Bluetooth connection, a near field communication, NFC, based connection, and a Wi-Fi connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection). [0050] connections can also include near-field connections.).

Regarding claim 10, Udani in view of Doshi discloses the apparatus according to claim 1 as discussed above. Udani does not further discloses an apparatus, wherein:
the connectivity issue comprises at least one of a pairing issue, empty batteries issue, an end-user related device issue, or a faulty measurement device issue.
Doshi teaches:
the connectivity issue comprises at least one of a pairing issue, empty batteries issue, an end-user related device issue, or a faulty measurement device issue (See Doshi [0073] .
The apparatus of Doshi is applicable to the apparatus of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).

Regarding claim 11, Udani discloses a method of remotely monitoring clinical trial measurements, wherein comprising:
accessing, by a processor, one or more clinical trial participant data units received via a network connection (See Udani [0106] the separate connected devices may be connected via a network.) from a client device configured to execute a clinical trial diary application for collecting clinical trial diary entries (See Udani [0106] system can include multiple devices. [0263] the compliance unit can be configured to be used by patient to record diary entries.),
said client device connected via a short-range wireless connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection).) to at least one measurement device configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure patient medical parameters and communicate that measurement via mobile communication. [0114] mHealth services can send measurement results to the system.),
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be perform. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.);
… detecting, by the processor, that an accessed clinical trial participant data unit lacks one or more of the corresponding collected clinical trial measurement samples (See Udani [0264] the system can tell if a data value is outside of an expected range. The absence of a value would indicate it being out of the expected range. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.).
Udani does not disclose:
  searching, by the processor, a connection log for a corresponding connectivity issue entry, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to finding, by the processor, a corresponding connectivity issue entry in the connection log:
determining, by the processor, that a potential connectivity issue exists; and
causing, by the processor, a connectivity correction action to be triggered,
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue.
Doshi teaches:
searching, by the processor, a connection log for a corresponding connectivity issue entry (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0041] and [0042] the system uses this log data to detect a connectivity problem.), said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).) and said connection log received via the network connection from the client device (See Doshi [0030] the devices in the system ; and
in response to finding, by the processor, a corresponding connectivity issue entry in the connection log:
determining, by the processor, that a potential connectivity issue exists (See Doshi [0041] the system can determine that a connectivity problem does exist and try to identify a cause of the problem.); and
causing, by the processor, a connectivity correction action to be triggered (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator.),
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble-shooting the potential connectivity issue (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator (i.e. technical support).).
The method of Doshi is applicable to the method of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would 

Regarding claim 12, Udani in view of Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
in response to not finding, by the processor, a corresponding connectivity issue entry in the connection log:
determining, by the processor, that a potential compliance issue exists (See Udani [0264] the system can determine if a measurement value is outside of an expected range (i.e. potential compliance issue).); and
causing, by the processor, a compliance correction action to be triggered (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. a compliance correction action).).

Regarding claim 13, Udani in view of Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein the clinical trial participant data unit being set to include a collected clinical trial diary entry and one or more corresponding collected clinical trial measurement samples further comprises:
the clinical trial participant data unit being set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more corresponding collected clinical trial measurement samples (See Udani [0204]  within a predetermined time window (See Udani [0248] there can be a required schedule component for compliance with the study protocol. This includes a pre-determined time window.).

Regarding claim 14, Udani in view of Doshi discloses the method according to claim 13 as discussed above. Udani does not further discloses a method, wherein:
the searching of the connection log for the corresponding connectivity issue entry further comprises searching the connection log for the corresponding connectivity issue entry within said predetermined time window.
Doshi teaches:
the searching of the connection log for the corresponding connectivity issue entry further comprises searching the connection log for the corresponding connectivity issue entry within said predetermined time window (See Doshi [0041] and [0042] the connection log data is time adjusted. Then, because the log data is consolidated and ordered by time stamp, the server may ascertain the possible causes of the connectivity problems based on the discrepancies between the log data and the expected sequence of events.).


Regarding claim 15, Udani in view of Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
the clinical trial diary entries relate to a predetermined activity of a clinical trial participant (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. Meals are consumed daily and can be predetermined, so this meets the broadest reasonable interpretation of this claim element.).

Regarding claim 16, Udani in view of Doshi discloses the method according to claim 15 as discussed above. Udani further discloses a method, wherein:
the predetermined activity of the clinical trial participant comprises at least one of eating or taking an insulin bolus related to a meal (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed.), the clinical trial diary entries comprise meal reports (See Udani [0257] the data collected can include information pertaining to an entire meal being consumed. “Meal reports” can , and the corresponding clinical trial measurement samples comprise at least one of blood glucose measurement samples or ketone measurement samples (See Udani [0064] the mHealth devices can include glucometers, which measure blood glucose.).

Regarding claim 17, Udani in view of Doshi discloses the method according to claim 11 as discussed above. Udani further discloses a method, wherein:
the clinical trial measurement samples comprise clinical trial measurement samples from a continuous clinical trial measurement (See Udani [0064] the mHealth devices can include pedometers. Pedometers measure steps over time to determine a distance travelled. These steps are measured continuously.).

Regarding claim 18, Udani in view of Doshi discloses the method according to claim 12 as discussed above. Udani further discloses a method, wherein:
the compliance correction action comprises at least one of transmitting an alarm to a clinical trial entity about the potential compliance issue (See Udani [0264] if the measurement value is outside an expected range, the system triggers alerts and prompts for research staff (i.e. an alarm).), transmitting a reminder to the client device about clinical trial compliance (See Udani [0249] the system can include reminders that increase or decreases based on compliance rates of the participant.), or transmitting instructions to the client device about correct use of at least one of the client device or the at least one measurement device (See Udani [0191] the system can include .

Regarding claim 19, Udani discloses a computer program product comprising at least one non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors, cause an apparatus to at least perform:
accessing one or more clinical trial participant data units received via a network connection (See Udani [0106] the separate connected devices may be connected via a network.) from a client device configured to execute a clinical trial diary application for collecting clinical trial diary entries (See Udani [0106] system can include multiple devices. [0263] the compliance unit can be configured to be used by patient to record diary entries.),
said client device connected via a short-range wireless connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection).) to at least one measurement device configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure ,
wherein each clinical trial participant data unit is set to include a collected clinical trial diary entry (See Udani [0204] collection of data can include filling out a diary entry.) and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry (See Udani [0204] collection of data can include measuring a body function. This list of activities includes both the diary entries and the measurement of body functions, and as written they can both be perform. If both are performed they then correspond with each other at least in the sense that they were taken at the same time. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.);
… detecting that an accessed clinical trial participant data unit lacks one or more of the corresponding collected clinical trial measurement samples (See Udani [0264] the system can tell if a data value is outside of an expected range. The absence of a value would indicate it being out of the expected range. Therefore, this disclosure meets the broadest reasonable interpretation of this claim element.).
Udani does not disclose: 
searching a connection log for a corresponding connectivity issue entry, said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device and said connection log received via the network connection from the client device; and
in response to finding a corresponding connectivity issue entry in the connection log:
determining that a potential connectivity issue exists; and
causing a connectivity correction action to be triggered, 
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble- shooting the potential connectivity issue.
Doshi teaches:
searching a connection log for a corresponding connectivity issue entry (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0041] and [0042] the system uses this log data to detect a connectivity problem.), said connection log being kept by the client device about the status of each short-range wireless connection between the client device and each of the at least one measurement device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).) and said connection log received via the network connection from the client device (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server via the network.); and
in response to finding a corresponding connectivity issue entry in the connection log:
determining that a potential connectivity issue exists (See Doshi [0041] the system can determine that a connectivity problem does exist and try to identify a cause of the problem.); and
causing a connectivity correction action to be triggered (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator.), 
wherein the connectivity correction action comprises at least one of transmitting an alarm to a technical support entity about the potential connectivity issue or transmitting instructions to the client device for trouble- shooting the potential connectivity issue (See Doshi [0083] if a connectivity issue is detected, then the system sends troubleshooting information to the administrator (i.e. technical support).).
The method of Doshi is applicable to the method of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).



Regarding claim 20, Udani discloses  system comprising:
a client device configured to execute a clinical trial diary application for collecting clinical trial diary entries (See Udani [0204] collection of data can include filling out a diary entry.);
the at least one measurement device connected to the client device via a short-range wireless connection (See Udani [0138] the mHealth devices can connect to other electronic devices in the system through Bluetooth or Wi-Fi (i.e. short range wireless connection).), and configured to collect a clinical trial measurement sample and transmit the collected clinical trial measurement sample to the client device (See Udani [0264] the results of the measurements of the mHealth devices can be directly imported into the electronic compliance unit. [0064] mHealth devices include any device used to measure patient medical parameters and communicate that measurement via mobile communication. [0114] mHealth services can send measurement results to the system.),
wherein a collected clinical trial diary entry and one or more collected clinical trial measurement samples corresponding to the collected clinical trial diary entry are set to constitute a clinical trial participant data unit (See Udani [0204] the data collected can include both the diary entries and the measurement data.).
Udani in view of Doshi discloses:
wherein further comprising: the apparatus according to claim 1 (please the claim mapping for claim 1 above).
Udani does not disclose: 
wherein the client device is further configured to keep a connection log about the status of each short-range wireless connection between the client device and each of the at least one measurement device, and transmit the clinical trial participant data units and the connection logs via a network connection to the apparatus or to a network device accessible by the apparatus.
Doshi teaches:
wherein the client device is further configured to keep a connection log about the status of each short-range wireless connection between the client device and each of the at least one measurement device, and transmit the clinical trial participant data units and the connection logs via a network connection to the apparatus or to a network device accessible by the apparatus (See Doshi [0030] the devices in the system can log connection stat data, which can be provided to the WLAN management server. [0022] the system can use IEEE 802.11 WLAN, which is a Wi-Fi protocol (i.e. short-range wireless connection).).
The system of Doshi is applicable to the system of Udani as they both share characteristics and capabilities, namely, they are directed to the use of wireless networking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udani to include network connectivity trouble-shooting as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udani in order to facilitate troubleshooting of wireless client connectivity problems in a wireless network (see Doshi [0017]).

Response to Arguments
Applicant's arguments filed 09 March 2021, with respect to the 35 U.S.C 112(b) rejection of claim 20, have been fully considered but they are not persuasive. Applicant argues that amending the claim language from “a client device” and “at least on measurement device” to “the client device” and “the at least one measurement device” overcomes the 112(b) rejection. But there is no antecedent basis for these elements in claim 20. While the apparatus of claim 1 is recited, and claim 1 recites these two elements, the apparatus of claim 1 is recited after the client device and the at least one measurement device. As currently presented, the claim is still unclear if there are multiple client devices (and the at least one measurement devices) or not. Appropriate correction is still required. 

Applicant's arguments filed 09 March 2021, with respect to the 35 U.S.C 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims cannot be considered to be directed to an abstract idea because it includes elements that involve checking network connectivity issues. However, these network connectivity functions are considered additional elements under the 2 step subject matter eligibility test for products and processes. The claims are directed to the abstract idea of “collecting data and checking for any missed data,” which is a mental process because it is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion), with the aid of paper and pencil. A clinical trial worker can collect patient diary entries and patient measurement data and evaluate whether or not all of the expected data has been collected. . 
Next, applicant argues that the claims are directed to improvements in a technology or technical field (the technical field of collecting clinical trial data). This is not persuasive. There must be some improvement to the technology, not just how data is collected in a particular field. The technology present in the claims includes general computing components and computer networking techniques. In essence, the claims take the judicial exception and say use a computer to perform that judicial exception (MPEP 2106.05(f)). There is no improvement to that technology, but what amounts to the improvements inherent in the computer automation of any task. Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. This is similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. The claims as currently presented do not include any additional elements that integrate the abstract idea into a practical application or make it amount to significantly more than the judicial exception. The claims are directed to ineligible subject matter. 

Applicant's arguments filed 09 March 2021, with respect to the 35 U.S.C rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the absence of a value is not the same thing as a value outside of an expected range, as disclosed in Udani. This is not persuasive. An absence of a value, when any value is expected, is an example .
Next, applicant argues that Udani is silent about connection problems and therefore does not disclose every aspect of the invention. This is not persuasive because the claims are not rejected solely in view of Udani, but also in view of Doshi. Applicant also argues that Doshi fails to teach the aspects of the claims disclosed in Udani. It is reasonable for a person having skill in the art to see these two references and arrive and the claims as currently presented. Udani is used for detecting when a clinical trial value is outside the expected range, and Doshi teaches that the network connectivity logs can then be checked for issues. In combination, the references disclose the claimed invention as currently presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626